— Judgment affirmed without costs. Memorandum: Petitioners commenced this CPLR article 78 proceeding to annul respondent’s determination to rezone a parcel adjacent to petitioners’ property. Respondent Town was the "lead agency” for the rezoning under the State Environmental Quality Review Act (SEQRA; ECL 8-0101 et seq.J and issued a "negative declaration” (see, ECL 8-0109 [4]; 6 NYCRR 617.6 [g]) finding that the rezoning action would have no significant environmental effects.
Initially, we find that petitioners had standing to bring this proceeding, having shown that the rezoning could have a harmful effect on them and that the interest they asserted arguably is within the zone of interest to be protected by the statute (see, Matter of Mobil Oil Corp. v Syracuse Indus. Dev. Agency, 76 NY2d 428; Matter of Dairylea Coop. v Walkley, 38 NY2d 6). Nevertheless, petitioners’ argument that the Town Board violated the procedural and substantive requirements of SEQRA is without merit.
The record establishes that the Town Board took the requisite "hard look” at the relevant environmental concerns and made a reasoned elaboration of the reasons for the negative declaration (see, Akpan v Koch, 75 NY2d 561, mot to amend remittitur denied 76 NY2d 846; Matter of Ecumenical Task Force v Love Canal Area Revitalization Agency, 179 AD2d 261; 6 NYCRR 617.6 [g] [2]). All of the potential environmental impacts of the rezoning, including those raised by petitioners, were considered by the Town Board prior to issuance of the negative declaration.
Although the Town Board’s approval of the rezoning should have been made after the negative declaration was filed, the Board’s adoption of a superseding resolution approving the *618rezoning cured the procedural error. The cases relied on by petitioners and by the dissent are inapposite. In Matter of TriCounty Taxpayers Assn. v Town Bd. (55 NY2d 41), the Town authorized the establishment and financing of a sewer district without having filed an environmental impact statement. Similarly, in Chinese Staff & Workers Assn. v City of New York (68 NY2d 359), the City authorized construction of a high-rise condominium without having considered the effect on the residents and businesses in the area.
In the instant case, the Town Board performed a thorough and meaningful review and analysis of potential environmental impacts prior to making its determination of non-significance (see, ECL 8-0109 [2]). The potential environmental impacts of the rezoning were addressed by the Town Board, and the site specific impacts of the proposed project will be addressed when an application for site plan review is submitted.
All concur, except Balio, J., who dissents and votes to reverse in the following Memorandum.